Opinion filed January 27, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00144-CV
                                     __________

                IN THE INTEREST OF S.P.M., A CHILD


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM66016


                      MEMORANDUM OPINION
      This is an appeal from a final decree of divorce in which the trial court
appointed the parents as joint managing conservators of S.P.M. and gave the father
the exclusive right to designate the primary residence of S.P.M. The mother filed a
notice of appeal on July 8, 2021. Appellant’s brief was originally due to be filed in
this court on or before November 17, 2021. On December 1, the clerk of this court
notified Appellant that her brief was past due and that this court, on its own motion,
had granted an extension to December 8. On December 16, the clerk of this court
again notified Appellant that her brief was past due and granted another extension
on the court’s own motion. In the December 16 letter, we informed Appellant that
the failure to file her brief in this court on or before December 27, 2021, could
“result in dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
On January 10, 2022, we sent a similar notice, again extending the due date on the
court’s own motion, and we informed Appellant that the failure to file her brief or a
motion for extension in this court on or before January 20, 2022, may “result in this
appeal being dismissed for want of prosecution.” See TEX. R. APP. P. 38.8(a)(1),
42.3(b), (c).
      As of this date, Appellant has not filed a brief or a motion for extension. Based
upon Appellant’s failure to prosecute this appeal in a timely manner, we conclude
that this appeal should be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                     PER CURIAM


January 27, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2